ON REHEARING
BOWEN W. SIMMONS, Retired Circuit Judge.
We improvidently stated in the opinion, supra, that some officers found some money in the Dodge and on the person of one of the occupants that substantially corresponded in amount, silver and paper to the money taken from the victim.
The amount was not the same but the description corresponded approximately to some of the money taken.
The victim testified that the amount taken, was in his judgment, $135.09; that most of it was folding or paper money, tens, fives and ones, no one-hundred dollar bills; there was around $50.00 in change, some loose and some in rolls “like banks do.” She did not know the denominations.
Officer Evans found in the automobile $27.84 wrapped in a small paper bag. Further, he said defendant had a roll of quarters, two single quarters, three dimes, two ten-dollar bills, one five-dollar bill and two one-dollar bills.
The defendant’s brother testified that the bag of change in the car and roll of quarters were picked up on the side of the road.
All of this evidence went to the jury (without objection) for their evaluation and as a circumstance relating to the guilt or innocence of the defendant.
OPINION EXTENDED APPLICATION OVERRULED.
All the Judges concur.